Name: Commission Regulation (EEC) No 2730/89 of 8 September 1989 amending Regulation (EEC) No 2729/81 as regards the period of validity of export licences with advance fixing of the refund for cheese exported to Zone E and Canada
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 263/ 12 Official journal of the European Communities 9 . 9 . 89 COMMISSION REGULATION (EEC) No 2730/89 of 8 September 1989 amending Regulation (EEC) No 2729/81 as regards the period of validity of export licences with advance fixing of the refund for cheese exported to Zone E and Canada Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Article 13 (3) thereof, Whereas Article 9 of Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (3), as last amended by Regulation (EEC) No 1651 /89 (4), provides that export licences, issued with advance fixing of refund, are to be valid from the day of issue to the expiry of the period specified in Annex II thereto ; whereas the period specified in that Annex for cheese and curd exported to Zone E and Canada is no more than 30 days ; whereas that period has proved insufficient where deliveries are spread over several months ; whereas provisions should be made for a longer period of validity more in line with customary trading practices ; Article 1 In Annex II of Regulation (EEC) No 2729/81 , '30 days' opposite (a) is hereby replaced by 'until the end of the fourth month following that of issue of the licence'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to export licences for which applications have been lodged on or after the date of the entry into force of this Regulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 84, 29. 3 . 1989, p. 1 . (') OJ No= L 272, 26. 9 . 1981 , p. 19 . (4) OJ No L 162, 13 . 6. 1989, p. 39.